DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Regarding Applicant’s comment about the number of references used, Applicant is reminded that the Federal Circuit ruled in In re Gorman ‘…Reliance on a large number of references in a rejection does not, without more weigh against the obviousness of the claimed invention…’  (See In reGorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991)  

Applicant suggests Examiner is using hindsight analysis.  However, Applicant is reminded that ‘…[a]ny [judgment] on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time of the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a  reconstruction is proper…’  In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  (See also MPEP 2145)

It is unclear what Applicant is attempting to argue.  Ishii discloses inspect and parse the data flow to identify packet streams encapsulated within the data flow and determine characteristics of the packet stream; and estimate a congestion level of cells of the base station based on data extracted by said computing device by inspecting packets with the data flow.  (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.) (i.e. inspecting and parsing))  Therefore, the rejections below meet all limitations of the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2011/0038264), and further in view of Zhou (2013/0308450) and further in view of Kawasaki (2014/0248894) and further in view of McDysan (2012/0131622).

Regarding claim 1, Ishii discloses a cellular network comprising: (See Ishii fig. 1; 1000, cellular network)
a network core;
the network core connected via a connection to one or more base stations; (See Ishii fig.1, fig. 5; 400, core network, (e.g. network core) connected via a connection to 200, base station which provides access to UEs (e.g. access segments) through logical channels)
a computing device configured to: (processor executing algorithm stored in memory)
monitor data flow through the connection 
inspect and parse the data flow to identify packet streams encapsulated within the data flow and determine characteristics of the packet stream; and 
estimate a congestion level of cells of the base station based on data extracted by said computing device by inspecting packets with the data flow.  (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.) (i.e. inspecting and parsing))
	Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 
	Ishii does not explicitly disclose wherein one base station acts as a master base station and monitors other base stations.  However, Kawasaki does disclose wherein one base station acts as a master base station and monitors other base stations.  (See Kawasaki para. 59; master base station monitoring congestion)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ishii in view of Zhou to include the teaching of wherein one base station acts as a master base station and monitors other base stations of Kawasaki with the motivation being to save money and time (one base station with advanced capability may be less expensive than having all of the base stations have the advanced capability) and further to save processing and memory in slave base stations and further using known methods (master base station) which yields predictable results (less cost, saves memory, processing of slave devices).
	Ishii in view of Zhou in view of Kawasaki does not explicitly a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types.  However, McDysan does disclose a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types.  (See McDysan para. 83; reducing or ceasing of non-real time data based upon congestion (e.g. altering prioritization; less priority); processor is inherent; obvious to make integral or separable)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii in view of Zhou in view of Kawasaki to include the teaching of a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types of McDysan with the motivation being to allow for the timely arrival of more important data that is more susceptible to jitter, delay, etc. when congestion conditions are discovered and further help relieve temporary congestion and/or loading on a base station/ cell sector.

Regarding claim 2, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the network according to claim 1, wherein said computing device is configured to perform packet inspection of data packets of one or more packet streams and to identify a payload data-type within downstream packets heading towards a wireless client device. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.; a payload data-type); para. 101; downlink packets (e.g. downstream); downlink is towards UE)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 


	Regarding claim 3, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the network according to claim 1, wherein said computing device is configured to associate data packets of one or more packet streams with a specific coverage cell of a specific base-station. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 

Regarding claim 4, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the network according to claim 3, wherein said computing device is configured to update a data set indicating data transfer loads for each of one or more wireless coverage cells of the one or more base-stations. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3)

Regarding claim 5, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the network according to claim 1, wherein said base-station is adapted to provide an indication of a wireless data transfer condition associated with one or more coverage cells of said base-station. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3; that is estimating congestion level (and processing load) is providing itself an indication of the wireless transfer condition)
	Ishii in view of Zhou in view of Kawasaki in view of McDysan do not explicitly disclose wherein a signal is sent with the data flow.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Ishii in view of Zhou in view of Kawasaki to include the teaching of wherein the signal is sent within the data flow with the motivation being it is common sense (that is, the estimating the congestion level (including processing load) is providing itself an indication of the wireless transfer condition; this indication while being processed and stored in memory can be intermingled with the data flow (within) or separate from the data flow (occurring before and/or after the data flow) either way there is no unexpected results and doing so is well within the skills of one of ordinary skill possessing ordinary creativity and common sense).


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2011/0038264), and further in view of Zhou (2013/0308450) and further in view of Kawasaki (2014/0248894) and further in view of McDysan (2012/0131622).

Regarding claim 6, Ishii disclose a method of operating a cellular network comprising: (See Ishii fig. 1; 1000, cellular network)
transferring data between a network core and one or more base stations; (See Ishii fig.1, fig. 5; 400, core network, (e.g. network core) connected to 200, base station which provides access to UEs (e.g. access segments) through logical channels)
monitor data flow through the connection 
inspect and parse the data flow to identify packet streams encapsulated within the data flow and determine characteristics of the packet stream; and 
estimate a congestion level of cells of the base station based on data extracted by said computing device by inspecting packets with the data flow.  (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.) (i.e. inspecting and parsing))
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.).
Ishii does not explicitly disclose wherein one base station acts as a master base station and monitors other base stations.  However, Kawasaki does disclose wherein one base station acts as a master base station and monitors other base stations.  (See Kawasaki para. 59; master base station monitoring congestion)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ishii in view of Zhou to include the teaching of wherein one base station acts as a master base station and monitors other base stations of Kawasaki with the motivation being to save money and time (one base station with advanced capability may be less expensive than having all of the base stations have the advanced capability) and further to save processing and memory in slave base stations and further using known methods (master base station) which yields predictable results (less cost, saves memory, processing of slave devices).
Ishii in view of Zhou in view of Kawasaki does not explicitly a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types.  However, McDysan does disclose a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types.  (See McDysan para. 83; reducing or ceasing of non-real time data based upon congestion (e.g. altering prioritization; less priority); processor is inherent; obvious to make integral or separable)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii in view of Zhou in view of Kawasaki to include the teaching of a data delivery scheduler comprising a processor configured that alters delivery prioritization of data packets carrying data of one or more nonrealtime data-types of McDysan with the motivation being to allow for the timely arrival of more important data that is more susceptible to jitter, delay, etc. when congestion conditions are discovered and further help relieve temporary congestion and/or loading on a base station/ cell sector.

	Regarding claim 7, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the method according to claim 6, further comprising performing packet inspection of data packets of one or more packet streams to identify a payload datatype within downstream packets heading towards a wireless client device.  (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.; a payload data-type); para. 101; downlink packets (e.g. downstream); downlink is towards UE)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 


	Regarding claim 8, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the method according to claim 8, further comprising associating data packets of one or more packet streams with a specific coverage cell of a specific base-station. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.)
Ishii does not explicitly disclose data tunneling by encapsulating.  However, Zhou does disclose data tunneling by encapsulating.  (See Zhou para. 128, lines 5-7; flows encapsulated with tunneling)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include the teaching of data tunneling by encapsulating of Zhou with the motivation being to provide security for data being transmitted which increases privacy and prevents snooping on data and further using known methods (e.g. IPsec tunneling) which yields predictable results (e.g. security, privacy, etc.). 

	Regarding claim 9, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the method according to claim 8, further comprising generating a data set indicating data transfer loads for each of one or more wireless coverage cells of one or more base-stations. (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3)

	Regarding claim 10, Ishii in view of Zhou in view of Kawasaki in view of McDysan discloses the method according to claim 6, further comprising receiving an indication of a wireless data transfer condition associated with one or more coverage cells of the base-stations.  (See Ishii para. 94-95, fig. 3; estimating processing load for each sector of a base station (e.g. a specific coverage cell of a specific base station) of the network access segment between a base station and UEs; estimating congestion level (e.g. data transfer load) based upon processing load, number of mobile stations, etc.; para. 100-101, congestion level may be determined for each service type (e.g. identifying and monitoring based upon type such as VoIP stream, other streaming service, etc.); that is these congestion levels for each service type are updated and compared to thresholds shown in fig. 3; that is estimating congestion level (and processing load) is providing itself an indication of the wireless transfer condition)
Ishii in view of Zhou in view of Kawasaki in view of McDysan do not explicitly disclose wherein a signal is sent with the data flow.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Ishii in view of Zhou in view of Kawasaki in view of McDysan to include the teaching of wherein the signal is sent within the data flow with the motivation being it is common sense (that is, the estimating the congestion level (including processing load) is providing itself an indication of the wireless transfer condition; this indication while being processed and stored in memory can be intermingled with the data flow (within) or separate from the data flow (occurring before and/or after the data flow) either way there is no unexpected results and doing so is well within the skills of one of ordinary skill possessing ordinary creativity and common sense).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461